Justice MARTINEZ,
concurring in the judgment.
I disagree with the majority's analysis and conclusion concerning res ipsa loquitur. In my view, an instruction on res ipsa loquitur should have been given in this case. The majority's opinion summarily concludes that the first element of res ipsa loquitur was not satisfied. I think the facts of this case support the opposite conclusion.
As stated by the majority, in order to receive an instruction on res ipsa loquitur, a plaintiff must introduce evidence which, when viewed in the light most favorable to the plaintiff, establishes each of three elements as being more probable than not: (1) the event is of the kind that ordinarily does not occur in the absence of negligence; (2) responsible causes other than the defendant's negligence are sufficiently eliminated; and (3) the presumed negligence is within the scope of the defendant's duty to the plaintiff. Ravin v. Gambrel, 788 P.2d 817, 822 (Colo.1990). If the plaintiff introduces sufficient evidence to establish these elements, the trial court is required to instruct the jury on the doctrine. Id.
In its analysis, the majority focuses on the first element, concluding that the plaintiff failed to introduce sufficient evidence to establish that the event that occurred is of the kind that ordinarily does not cccur in the absence of negligence. The majority's explanation for why the first element is not satisfied here is simply that the fact that the vehicle slid at an icy intersection and collided with Kendrick's vehicle "is not in itself enough to constitute evidence of negligence or demonstrate that this is the kind of accident that does not occur unless someone has *1068been negligent."1 Maj. op. at 1062. In making this conclusion, however, the majority fails to consider the full seope of the accident or event. The event in this case was not just a vehicle sliding through an icy intersection. Instead, the event was a vehicle traveling into an icy intersection at forty miles an hour, sliding on the ice, taking a sudden illegal turn at a speed too fast to complete the turn, careening over a median onto the wrong side of the road, and erashing into a lawfully stopped vehicle.
While the mere fact that a car skids or slides may not be sufficient to give rise to a presumption of negligence, the cireumstances surrounding the sliding in this case do give rise to a presumption of negligence. As Judge Connelly wrote in his dissent to the court of appeals opinion, "[o}rdinarily, cars do not hurdle medians onto the wrong side of the road and crash into lawfully stopped vehicles without driver fault." Kendrick v. Pippin, 222 P.3d 380, 390 (Colo.App.2009). In reaching the opposite conclusion, the majority simply notes that Pippin was utilizing four-wheel drive and driving five miles below the speed limit. Nonetheless, these facts do not foreclose a presumption of negligence. The mere fact that Pippin was driving below the maximum speed limit does not mean that she was driving at a reasonable speed for the conditions.2 Here, five miles below the maximum speed for normal conditions was too fast-as demonstrated by Pippin's inability to stop safely. Further, four-wheel drive may increase traction for acceleration, but not when braking.
Moreover, in addition to driving too fast for the conditions, the manner in which Pippin dealt with the sliding independently gives rise to a presumption of negligence. Pippin turned suddenly to the right to make an illegal turn. Her speed was too fast to sue-cessfully complete the turn and she instead careened over the median. She made this sudden illegal turn to avoid the mere possibility of a collision if cars had begun to enter the intersection. She then crashed into Kendrick's car, which was lawfully stopped in the left hand turn lane, where it was foreseeable that cars would be stopped. Other than Pippin's speed on ice and sudden turn, the evidence in this case points to no additional factors, such as the movement of other vehicles, or even vehicles in unexpected locations, which may have caused the accident. Therefore, the unique circumstances of this accident suggest that this is the type of accident that does not cceur in the absence of negligence.
In order to satisfy the second element of res ipsa loquitur, the plaintiff must produce evidence which establishes that the defendant's negligence was the more probable explanation for the accident, and that causes other than the defendant's negligence are sufficiently eliminated. Ravin, 788 P.2d at 822. The majority concluded that the fact that Pippin's vehicle slid on an icy road could have been as readily caused by circumstances beyond Pippin's control as by her negligence. In doing so, the majority seems to infer that icy conditions were the probable cause of the accident.
In Colorado, the mere presence of icy conditions should not serve as a per se reason to negate a res ipsa loquitur instruction. Adverse weather is not uncommon for six months out of the year throughout Colorado. Because adverse weather is so common in Colorado, drivers should be expected to appropriately adjust their driving habits in winter conditions. In some unusual cireum-stances, an unforeseeable and extra-hazardous icy condition on the road could justifiably negate a presumption of negligence. Seq, e.g., Hetrick v. Dame, 536 P.2d 1158, 1156 *1069(Colo.App.1975) (not selected for official pub-lieation) (finding no error for failing to give instruction on rear-end collision doctrine when defendant presented evidence that an accident would not have occurred but for the unforeseeable and extra-hazardous icy condition on the portion of the roadway where the accident occurred); see also Bettner v. Boring, 764 P.2d 829, 831, 835 (Colo.1988) (finding no error for failing to give instruction on rear-end collision doctrine when a number of cars and a tractor-trailer had slid off the road or flipped over at an exceptionally icy part of the road). If the conditions are ex-pectedly and foreseeably poor, however, this does not automatically preclude a presumption of negligence. See eg., Griffiths v. State, 725 P.2d 49, 50 (Colo.App.1986) (upholding presumption of negligence instruction when, after days of snowy weather, driver slid on ice across center line and collided with plaintiffs truck). Thus, even when there are icy conditions, the entire cireum-stances of the accident should be taken into account when deciding whether to give the res ipsa loquitur instruction.
Here, the testimony at trial revealed that road conditions in the area were slushy and icy and that the intersection where the accident occurred was average and did not contain any unusual or unexpected patches of ice. Furthermore, there is no evidence of any other accidents at the intersection prior to the parties' collision, suggesting that the ice was not the sole cause of the accident. This makes the present case unlike Bettner, where a number of cars and a tractor-trailer had all gone off the road at the icy intersection in question. 764 P.2d at 831. Even assuming that the ice (and not Pippin's speed or inattention) was the most probable cause of the initial skidding, the ice was certainly not the most probable cause for Pippin's decision to make a sudden turn and crash into a car on the wrong side of the road. Therefore, because the only probable explanation I can deduce for this particular accident is Pippin's negligence, I conclude that the second element has been satisfied. Finally, the third element of res ipsa loquitur is easily satisfied here, because the defendant owed a duty of care to the plaintiff and all drivers on the road.
It is important to note that an instruction on res ipsa loquitur is not an immutable guarantee that a person will be found negligent. It is merely a presumption that shifts the burden to the defendant to prove that he or she was not negligent. Stone's Farm Supply Inc. v. Deacon, 805 P.2d 1109, 1114 (Colo.1991). Nonetheless, when the elements of res ipsa loquitur are met, as they are here, it is error not to give the instruction to the jury. This is true regardless of the presence of factual questions that could potentially persuade a jury to find that the presumption of negligence has been rebutted.
The totality of the cireumstances indicates that the type of accident that occurred here-a car, going too fast to stop or turn safely, careening over a median into a lawfully stopped vehicle-is the kind that does not ordinarily occur in the absence of negligence. The road was not unusually or unforeseeably icy, and no other vehicles could have caused the accident, thus eliminating any causes other than Pippin's negligence. And Pippin indisputably owed a duty of care to Kendrick and all other drivers on the road. Thus, all of the elements of res ipsa loquitur have been satisfied, and the trial court should have given the instruction.
Accordingly, I concur with the judgment reversing the court of appeals, but conclude that the trial court's failure to instruct on res ipsa loquitur is a separate ground requiring reversal.
I am authorized to state that JUSTICE HOBBS joins in this concurrence.

. To the extent that the majority implies that res ipsa loquitur should only apply in the typical rear-end collision situation, I note that the Bett-ner quote supporting this proposition is actually referring to a specific factual application of res ipsa loquitur, the rear-end collision doctrine. Maj. op. at 1061. Although that specific doctrine does not apply here, it does not preclude application of res ipsa loquitur where the elements have been satisfied.


. See § 42-4-1101(3), C.R.S. (2010) ("No driver of a vehicle shall fail to decrease the speed of such vehicle from an otherwise lawful speed to a reasonable and prudent speed when a special hazard exists with respect to pedestrians or other traffic or by reason of weather or highway conditions.").